Citation Nr: 0522020	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  95-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He was a prisoner of war of the German government from 
January 1943 to June 1944.  He died in March 1988.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, she indicated that she wanted to have a 
hearing before the Board at the RO in Houston and also stated 
she wanted to have a hearing before RO personnel.  The RO 
hearing occurred in March 1996.  In a statement received by 
the appellant that same month, she stated that she wanted to 
cancel her hearing request before the Board.  Thus, the Board 
finds that there is no Board hearing request pending at this 
time.  

This case was previously remanded in July 1997 for 
representation clarification and additional development.  The 
case was returned to the Board, and the Board issued a 
decision in December 1999, which denied her claim.  The 
appellant appealed the December 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the appellant and the Secretary of VA filed a 
joint motion for remand, asserting that due to the passage of 
the Veterans Claims Assistance Act of 2000 (VCAA), the 
December 1999 Board decision had to be vacated and remanded 
back to the Board in light of the new statutory requirements, 
which necessitated readjudication of the claim.  The Court 
granted the joint motion the following month.

The Board remanded the claim in April 2004 for compliance 
with the VCAA.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran died in March 1988; an autopsy was not 
performed.  On the death certificate, the cause of death was 
listed as cardiopulmonary arrest "due to or as a consequence 
of" brainstem hemorrhage.  

2.  The preponderance of the evidence is against a finding 
that the veteran sustained an additional disability, 
specifically an infection from the human immunodeficiency 
virus (HIV) or acquired immune deficiency syndrome (AIDS), 
from a blood transfusion which occurred during VA 
hospitalization in 1982.

3.  If an additional disability was incurred, here HIV 
infection or AIDS, as a result of VA medical care, it did not 
contribute substantially, materially, or combine with another 
disorder to cause the veteran's death, nor did such 
disability aid or lend assistance to the production of death.


CONCLUSION OF LAW

The criteria by which dependency and indemnity compensation 
may be awarded under the provisions of 38 U.S.C.A. § 1151 are 
not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.102, 
3.358, 3.800 (1994 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, and also that VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim (4). 

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran.  
Since this letter fully provided notice of elements (1), (2), 
(3), and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, it must be 
noted that the appellant is clearly aware of the evidence 
necessary to substantiate a claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151 based upon the arguments she has submitted throughout 
the appeal.  For example, she has argued that there is a 
chance that the veteran could have been infected with HIV 
while hospitalized at VA and that such contributed to his 
death.  This establishes that the appellant is aware of the 
evidence necessary to substantiate a claim for dependency and 
indemnity compensation based upon the provisions of 
38 U.S.C.A. § 1151.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and obtained a medical opinion in connection with her claim.  
The appellant has stated that the veteran did not receive 
treatment from private physicians.  She also has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.

II.  Factual Background

The veteran died in March 1988; an autopsy was not performed.  
On the death certificate, the cause of death was listed as 
cardiopulmonary arrest due to or as a consequence of 
brainstem hemorrhage.  At the time of the veteran's death, he 
was not service connected for any disability.  He had been 
diagnosed with squamous cell carcinoma of the head and neck 
and had undergone a radical resection, which included partial 
removal of his tongue and subsequent radiation treatment.  He 
had also been diagnosed with cataracts, hearing loss, 
pulmonary emphysema, and chronic anemia.

In April 1989, the VA Medical Center (MC) in Houston, Texas, 
via a VA physician, sent the appellant a letter wherein he 
informed her that the veteran had been hospitalized at the 
VAMC from November 1982 to February 1983.  He stated the 
veteran had received a blood transfusion while he was there.  
He noted that the donor of the blood that the veteran had 
received had been identified as having been exposed to HIV.  
He stated, "It is not known if the donor had been exposed to 
HIV at the time the blood your husband received was 
collected."  He recommended that she be tested for possible 
exposure of HIV.

In the July 1995 rating decision on appeal, the RO denied the 
claim stating that there was no evidence that the veteran 
incurred HIV from the blood transfusion received at the VAMC 
and no evidence of a relationship between the blood 
transfusion and the brainstem hemorrhage that caused the 
veteran's death.

At a March 1996 RO hearing, the appellant and her daughter 
testified that VA did not give them the information that the 
veteran may have been exposed to HIV prior to the veteran's 
death, when he could have been tested for such virus.  They 
also stated that the hospital had failed to inform them of 
its intention to transfuse blood to the veteran, which 
prevented the family from being able to donate on the 
veteran's behalf.  The appellant stated that after the 
veteran had been transfused with blood he lost weight even 
though he was eating and she described him as "skinny."  

Sometime in 2003 (the letter is undated), VA sought a medical 
opinion from the Veterans Health Administration in this case.  
It provided a factual background and asked the following 
questions:

1.  Can it be ascertained, and if so, 
from what evidence, whether at the time 
of his death in March 1988 the veteran 
was infected with the human 
immunodeficiency virus from the 
transfusion he received between November 
1982 to February 1983?   

2.  If it can be ascertained that the 
veteran was infected with the human 
immunodeficiency virus at the time of his 
death in March 1988, what is the 
likelihood that the veteran was so 
infected as a result of the transfusion 
from November 1982 to February 1983 - 
i.e., is it likely as not; not as likely; 
or equally likely that the veteran was so 
infected?

3.  If it is as least as likely as not 
that the veteran was infected with the 
human immunodeficiency virus at the time 
of his death in March 1988, did the virus 
directly cause or did disability causally 
linked to the virus contribute 
substantially and materially to cause the 
veteran's death as reported on the death 
certificate and terminal hospital 
records?  

In November 2003, a VA physician, who is an HIV Research 
Director, submitted her opinion.  She provided a factual 
background regarding the veteran's medical findings and the 
following responses to the questions asked:

1.  There is no bases to conclude that 
the patient was infected with HIV because 
of his transfusion in 1982-83, or that he 
was infected with HIV at the time of his 
death.  If there were evidence of HIV 
infection of the donor at the time of the 
donation, the likelihood of transmission 
to the patient would be estimated at up 
to 90 percent.  However, there is no 
evidence on which to conclude that the 
donor was infected with HIV at the time 
of the blood donation.

2.  It cannot be ascertained with 
certainty whether the patient was 
infected with HIV at the time of his 
death.  The lack of symptoms of HIV 
infection before his death makes it 
appear more likely than not that he did 
not suffer from HIV infection at the time 
of his death or, at least, that any HIV 
infection had not progressed to full 
blown AIDS disease.

3.  If the patient was infected with HIV 
at the time of his death, it is unlikely 
that the virus contributed substantially 
and materially to the patient's death.  
At the time of death, the patient was 
elderly and debilitated with multiple 
medical problems that can cause wasting 
and diarrhea.  The patient died from 
massive intracerebral bleeding and 
resultant cardiopulmonary arrest, neither 
of which is associated with death caused 
by AIDS.

The appellant argues that, while VA is stating that there is 
no evidence that the veteran had HIV, there is also no 
evidence that states he did not have HIV or AIDS.  Thus, she 
contends that doubt should be resolved in her favor.  She 
labeled VA's determination as being based upon speculation.  
She states that prior to the veteran's death, he had been 
told that his cancer was in remission and that he had been 
eating well but had continued to lose weight.  She asserts 
that she believes the veteran had acquired HIV and that such 
contributed to the cause of the veteran's death.



III.  Applicable Law & Analysis

The Board recognizes that the issue of service connection for 
the cause of the veteran's death has already been decided, 
and is not before the Board in the present appeal.  However, 
the Board will briefly summarize the law pertaining to such 
cases, since the present matter involves an assertion that a 
disability incurred in a VA medical facility caused the death 
of the veteran.

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310.  Death is deemed to have been caused by a 
service-connected disability when the evidence establishes 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant the grant of compensation.  38 C.F.R. § 
3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  The amendment 
would not apply to the appellant's claim since she filed her 
claim in 1994.  Accordingly, this claim was adjudicated by 
the RO, and has been reviewed by the Board, under the Gardner 
interpretation of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are otherwise met, this 
claim could be granted without evidence of either fault by VA 
or an intervening event not reasonably foreseeable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and sympathetically reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the claim for dependency and indemnity 
compensation under the provision of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.  The reasons follow.

The death certificate shows that the veteran died of 
cardiopulmonary arrest due to or as a consequence of 
brainstem hemorrhage.  The death certificate does not show 
that HIV or AIDS contributed to the veteran's death.  The 
appellant agrees that there was no evidence that the veteran 
had HIV at the time of his death, but she argues that there 
is also no evidence that he did not have HIV at the time of 
his death.  She believes that reasonable doubt should be 
resolved in her favor.  She also states that HIV contributed 
to the veteran's death. 

There is only one physician who has addressed the appellant's 
claim for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151.  In that opinion, besides 
answering the questions which are quoted above, the VA 
physician explained how a diagnosis of HIV is made.  She also 
discussed the relevant medical evidence between the time the 
veteran underwent the blood transfusion to the time of his 
death.  The physician stated that she could not find "any 
record of the common signs or symptoms of early HIV disease, 
such as persistent fevers, generalized lymphadenopathy, or 
oral thrush, which would likely have been reported in the 
physical examination.  There was no record of signs or 
symptoms of opportunistic infections associated with AIDS and 
AIDS morbidity and mortality," and she listed the applicable 
infections.  She noted that manifestations of AIDS were well 
known in 1988 and that most physicians would have been able 
to make the diagnosis.  The physician stated that while the 
veteran had a history of weight loss and diarrhea, which 
could be associated with HIV/AIDS, she explained how such 
symptoms were common and could be associated with any chronic 
illness.  She pointed out the veteran's age and the 
disabilities he had at the time he demonstrated those 
symptoms and how the veteran, because of the surgery to 
remove part of his tongue, had to eat by "tube feeding," 
which was associated with those same two symptoms.  
Additionally, she stated that the veteran's work-up during a 
1987 hospitalization was negative for infectious diarrhea due 
to bacteria, ova, or parasites and resolved after 
rehydration, which would have ruled out an infectious cause 
of diarrhea that was common in HIV patients.  Regarding the 
causes of death listed on the veteran's death certificate, 
she stated that those conditions were more likely associated 
with the elevated blood pressure the veteran had at the time 
he was admitted to the hospital and were not common causes of 
AIDS morbidity or mortality.

She determined that there was no basis to conclude that the 
veteran was infected with HIV as a result of the 1982 blood 
transfusion at the VAMC.  Thus, the preponderance of the 
evidence is against a finding that the veteran had developed 
an additional disability as a result of the 1982 VA 
hospitalization.  Regardless, the VA physician opined that 
even if the veteran had been infected with HIV at the time of 
his death, it was unlikely that the virus contributed 
substantially and materially to the veteran's death based 
upon the causes of the veteran's death, neither of which are 
associated with death caused by AIDS.  There is no competent 
evidence to refute this opinion.  Additionally, the VA 
physician's opinion is thorough, and she has provided reasons 
for her determinations by citing to objective evidence in the 
claims file and applying relevant medical principles.  The 
Board cannot find any basis to question the veracity of the 
statements made in the opinion.  

In a May 2004 statement from the appellant, wherein she 
addressed the findings made in the November 2003 expert 
opinion, she stated that she had a question regarding the 
veteran's brain hemorrhage being due to "high blood 
pressure."  She noted that her husband did not have high 
blood pressure to the best of her knowledge.  While not 
relevant to the disposition of the appellant's claim, the 
Board points out that the VA physician did not attribute the 
cause of the hemorrhage to "high blood pressure" but to the 
veteran's "elevated blood pressure" at the time he was 
admitted to the hospital right before he died.  The March 
1988 VA hospitalization summary report shows that the 
veteran's blood pressure was 200/84 systolic/diastolic.  It 
also shows that the veteran had massive intracerebral 
hemorrhage with rising intracranial pressure, "systemic" 
blood pressure, and rising temperature.  Nowhere in the 
November 2003 medical opinion did the VA physician enter a 
diagnosis of high blood pressure.  

Additionally, the appellant has submitted test results 
showing that she failed to test positive for HIV; however, 
she also testified at the March 1996 RO hearing that between 
the time of the blood transfusion and the veteran's death, 
she and the veteran had not been intimate.  Her HIV negative 
status would not assist in the granting of the claim.

The Board is certainly sympathetic with the appellant's loss 
of her husband; however, because the preponderance of the 
evidence is against a finding that the veteran's death was 
due to additional disability incurred as a result of VA 
medical care, the reasonable-doubt/benefit-of-the-doubt 
doctrine does not come into play in the decision.  See 
Gilbert, 1 Vet. App. at 55.  Accordingly, based upon the 
record and analysis above, the claim must be denied.


ORDER

Entitlement to dependency and indemnity compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for the 
cause of the veteran's death is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


